F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                       December 23, 2005
                            FOR THE TENTH CIRCUIT
                                                                          Clerk of Court

    SHIRLEY J. JONES,

          Plaintiff-Appellant,

    v.                                                   No. 05-7019
                                                  (D.C. No. CIV-04-056-WH)
    JO ANNE B. BARNHART,                                 (E.D. Okla.)
    Commissioner, Social Security
    Administration,

          Defendant-Appellee.




                             ORDER AND JUDGMENT *


Before TYMKOVICH, PORFILIO, and BALDOCK, Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Shirley J. Jones appeals the district court’s affirmance of the

decision of the Commissioner of the Social Security Administration denying her

disability insurance benefits. Ms. Jones argues that (1) the ALJ and Appeals

Council improperly disregarded her treating physician’s opinions; (2) the ALJ

erred by failing to recognize her severe impairments; and (3) the ALJ improperly

assessed her credibility. We have jurisdiction to review this appeal under

28 U.S.C. § 1291 and 42 U.S.C. § 405(g), and we affirm.

      Ms. Jones claims disability beginning June 30, 2001 due to migraine

headaches and arthritis. The Administrative Law Judge (ALJ) denied benefits

after finding that she is not disabled because she does not have a severe

impairment or combination of impairments as is required at step two of the

five-step evaluation process. See 20 C.F.R § 404.1520 (describing five-step

evaluation process). The Appeals Council denied Ms. Jones’ request for review.

After the district court upheld the Commissioner’s decision, she appealed.

      Like the district court, “[w]e review the Commissioner’s decision to

determine whether the factual findings are supported by substantial evidence in

the record and whether the correct legal standards were applied.” Watkins v.

Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Doyal v. Barnhart, 331 F.3d 758, 760 (10th Cir. 2003) (quotation


                                         -2-
omitted). We will not reweigh the evidence or substitute our judgment for that of

the Commissioner. Decker v. Chater, 86 F.3d 953, 954 (10th Cir. 1996).

                                         I.

      Ms. Jones first argues that the ALJ and Appeals Council failed to fully

consider the opinions of her treating physicians, who diagnosed her with severe

migraines and recommended that she undergo a CT scan to determine the extent

of her condition. “An ALJ is required to give controlling weight to a treating

physician’s well-supported opinion, so long as it is not inconsistent with other

substantial evidence in the record.” Drapeau v. Massanari, 255 F.3d 1211, 1213

(10th Cir. 2001); see also 20 C.F.R. § 404.1527(d)(2).

      Upon examination of the record, we conclude the ALJ fully considered the

treatment notes of Ms. Jones’ treating physicians. Those notes did not express

any opinions about the nature and severity of her impairments or her ability to

work. And we also conclude that the Appeals Council did not err in refusing to

reopen the case based on a letter from Dr. Woodson, who saw Ms. Jones only

once and who failed to support his opinions with clinical, radiological, or medical

findings. Cf. Doyal, 331 F.3d at 764 (deciding that doctor who had seen claimant

only once was not treating doctor and his opinion was not entitled to controlling

weight); Castellano v. Sec’y of Health & Human Servs., 26 F.3d 1027, 1029




                                         -3-
(10th Cir. 1994) (permitting rejection of treating physician’s opinion if it is not

supported by specific findings).

      Ms. Jones faults the ALJ for failing to develop the record by ordering a CT

scan. “[W]here the medical evidence in the record is inconclusive, . . . a

consultative examination is often required for proper resolution of a disability

claim.” Hawkins v. Chater, 113 F.3d 1162, 1166 (10th Cir. 1997). Here, the ALJ

ordered two consulting examinations. Because the medical evidence in the record

provided by the treating and consulting doctors was insufficient to suggest a

reasonable possibility that a severe impairment existed, the ALJ had no

responsibility to order further development of the record. See id. at 1167.

      Ms. Jones argues that the ALJ should have considered the fact that she

could not afford to pay for medication for her migraines or for a CT scan. The

record, however, suggests that Ms. Jones was able to obtain medication. She told

one of her treating doctors and a consulting doctor that she got good results or

relief from her headaches from Cafergot. She later testified at the hearing before

the ALJ that she took Cafergot when she needed it. And she told the other

consulting doctor that the Cafergot was no longer effective. Also, as discussed

above, a CT scan was not needed to decide whether Ms. Jones is disabled.

                                          II.




                                          -4-
      Ms. Jones next argues that the ALJ erred in finding that she did not suffer

from a severe impairment or combination of impairments at step two of the

five-step evaluation process. At step two, the claimant must prove that she has a

medically severe impairment or combination of impairments that significantly

limits her ability to do basic work activities. 20 C.F.R. §§ 404.1520(a)(4)(ii),

404.1521(a). “The step two severity determination is based on medical factors

alone . . . .” Williamson v. Barnhart, 350 F.3d 1097, 1100 (10th Cir. 2003).

Although step two requires only a “de minimis” showing of impairment, a

“claimant must show more than the mere presence of a condition or ailment.”

Hinkle v. Apfel, 132 F.3d 1349, 1352 (10th Cir. 1997).

      Our examination of the administrative record convinces us that substantial

evidence supports the ALJ’s finding that Ms. Jones did not suffer from a severe

impairment or combination of impairments. The ALJ found, and the record

shows, that Ms. Jones does have migraine headaches, but her headaches are not a

severe impairment as defined by the regulations. See Williamson, 350 F.3d at

1100 (holding that mere presence of condition, without proof that condition limits

basic work activities, is insufficient for step two showing).

      We reject Ms. Jones’ assertion that the ALJ failed to make clear findings

regarding her complaints of arthritis. The ALJ specifically, and correctly, found

(1) that she never told her treating physicians about her arthritis, even though she


                                         -5-
complained that she had suffered from arthritis for ten years; and (2) that the

consulting examinations did not support a finding of arthritis. The only evidence

concerning arthritis is her own opinion and the consulting doctors’ reports that

she has some diminished range of motion in her spine and hips and minimal

degenerative changes in her hand joints. Thus, as the ALJ found, no objective

medical evidence supported her alleged limitations due to arthritis.

                                         III.

      Finally, Ms. Jones argues that the ALJ failed to properly assess her

credibility and her subjective complaints. We disagree. The ALJ’s assessment of

Ms. Jones’ credibility was legally sufficient, because the ALJ gave specific

reasons for rejecting her subjective complaints. See White v. Barnhart, 287 F.3d

903, 909 (10th Cir. 2002). The ALJ relied on her demeanor at the hearing, the

lack of medical evidence to support her subjective symptoms, discrepancies in her

statements and the medical evidence, her taking migraine medication only when

she needed it, and the lack of a treatment plan for treating her migraines or

arthritis. Accordingly, we defer to the ALJ’s credibility findings. See id. at 910.




                                         -6-
The judgment of the district court is AFFIRMED.



                                          Entered for the Court



                                          Bobby R. Baldock
                                          Circuit Judge




                                -7-